PER CURIAM.
Appellant filed his complaint for a declaratory decree seeking an adjudication that he was entitled to a license for the sale of intoxicating beverages to be consumed upon the premises where he was already operating a package store. The trial judge entered a summary final decree for the defendant. It appeared from the pleadings and depositions on file, together with the affidavits, that the plaintiff’s place of business was a previously existing nonconforming use, insofar as it was effected by the zoning ordinances of the town for the sale of liquor upon the premises for consumption off the premises. However, it affirmatively appears from the record that the issuance of a license for sale of liquor to be consumed upon the premises would be rendered unlawful by valid ordinance forbidding the location of such business within 1,500 feet of a church, and public school. The summary judgment was properly entered. Cf. Harlem, Jr., Inc., v. Mount Sinai Baptist Church, Fla.App.1958, 100 So.2d 437.
Affirmed.
HORTON, Acting Chief Judge, PEARSON, J., and LOPEZ, AQUILINO, Associate Judge, concur.